Case 4:20-cv-04060-BAB Document 18                Filed 03/02/21 Page 1 of 1 PageID #: 835




                          IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

SHANNON S. DAVIS                                                                     PLAINTIFF

vs.                                 Civil No. 4:20-cv-04060

COMMISSIONER, SOCIAL                                                               DEFENDANT
SECURITY ADMINISTRATION



                                          JUDGMENT
       Comes now the Court in accordance with the Memorandum Opinion entered in the above-

styled case on today’s date, and hereby considers, orders, and adjudicates that the decision of the

Commissioner of the Social Security Administration is AFFIRMED, and Plaintiff’s Complaint is

hereby dismissed with prejudice.

       ENTERED this 2nd day of March 2021.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE
